
	
		I
		112th CONGRESS
		2d Session
		H. R. 6450
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Costello (for
			 himself and Mr. Shimkus) introduced
			 the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To facilitate and expedite the review of proposed
		  improvements to Federal flood control projects to be constructed by local
		  sponsors, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Local Modifications to Federal Flood
			 Control Projects Act of 2012.
		2.FindingsCongress finds that—
			(1)it is in the
			 interest of the Federal Government to permit local sponsors to investigate,
			 plan, design, fund, and construct improvements to Federal flood control
			 projects in order to reduce the risk from flooding as quickly and efficiently
			 as possible; and
			(2)the Secretary of
			 the Army should take all necessary actions to facilitate and expedite the
			 review of proposed improvements to Federal flood control projects to be
			 constructed by local sponsors.
			3.Flood control
			 projects
			(a)Taking
			 possession of, use of, or injury to harbor or river improvementsSection 14 of the Act of March 3, 1899 (33
			 U.S.C. 408) is amended to read as follows:
				
					14.Taking
				possession of, use of, or injury to harbor or river improvements
						(a)ProhibitionIt
				shall not be lawful for any person or persons to take possession of or make use
				of for any purpose, or build upon, alter, deface, destroy, move, injure,
				obstruct by fastening vessels thereto or otherwise, or in any manner whatever
				impair the usefulness of any sea wall, bulkhead, jetty, dike, levee, wharf,
				pier, or other work built by the United States, or any piece of plant, floating
				or otherwise, used in the construction of such work under the control of the
				United States, in whole or in part, for the preservation and improvement of any
				of its navigable waters or to prevent floods, or as boundary marks, tide
				gauges, surveying stations, buoys, or other established marks, nor remove for
				ballast or other purposes any stone or other material composing such
				works.
						(b)Exceptions
							(1)Temporary
				occupation or useSubject to
				paragraph (3), the Secretary of the Army, on the recommendation of the Chief of
				Engineers, may grant permission for the temporary occupation or use of any of
				the aforementioned public works when in the Secretary’s judgment the occupation
				or use will not be injurious to the public interest.
							(2)Permanent
				alteration, occupation, or useSubject to paragraph (3), the
				Secretary, on the recommendation of the Chief of Engineers, may grant
				permission for the permanent alteration, occupation, or use of any of the
				aforementioned public works when in the judgment of the Secretary the permanent
				alteration, occupation, or use will not be injurious to the public interest and
				will not impair the usefulness of the public work.
							(3)Special rules
				for local sponsors of flood control projects
								(A)Review of
				improvementsIn the case of an aforementioned public work that is
				a flood control project, the Secretary shall grant permission to a local
				sponsor to construct an improvement to such flood control project in accordance
				with section 14a.
								(B)Exemption for
				operation and maintenance activitiesThis section does not apply
				to operation and maintenance activities of a local sponsor with respect to a
				flood control project.
								(C)DefinitionsIn
				this paragraph, the terms construct, flood control
				project, improvement, local sponsor, and
				operation and maintenance activities have the meanings given those
				terms in section
				14a.
								.
			(b)Improvements to
			 flood control projects proposed by local sponsorsThe Act of March 3, 1899 (30 Stat. 1121) is
			 amended by inserting after section 14 the following:
				
					14a.Improvements to
				flood control projects proposed by local sponsors
						(a)Authority To
				grant permission for improvementsThe Secretary of the Army, on the
				recommendation of the Chief of Engineers, may grant permission to a local
				sponsor to construct an improvement to a flood control project in accordance
				with this section.
						(b)Standard of
				review
							(1)Improvements
				necessary To provide qualified level of protection
								(A)In
				generalFor an improvement to a flood control project that is
				necessary for the project to provide a qualified level of protection, the
				Secretary shall grant permission under subsection (a) when in the judgment of
				the Secretary the proposed improvement does not permanently reduce the existing
				level of protection.
								(B)Qualified level
				of protectionAs used in subparagraph (A), a qualified level of
				protection is the lesser of—
									(i)the authorized
				level of protection; or
									(ii)the level of
				protection necessary to receive, maintain, or restore accreditation pursuant to
				chapter I of the National Flood Insurance Act of 1968 (42 U.S.C. 4011 et
				seq.).
									(2)Improvements
				altering scope of flood control project
								(A)In
				generalFor an improvement to
				a flood control project associated with permanently increasing the level of
				protection provided by the project from the authorized level of protection or
				permanently realigning the flood control project to substantially increase or
				otherwise significantly alter the geographic area protected by the flood
				control project, the Secretary shall grant permission under subsection (a) when
				in the judgment of the Secretary the improvement—
									(i)does not adversely affect the existing
				level of protection; and
									(ii)does not transfer the hydraulic impact of
				the flood control project beyond the standards that the Chief of Engineers
				applies to flood control projects proposed for initial Federal
				authorization.
									(B)LimitationThis
				paragraph shall not apply to an improvement that can be reviewed under
				paragraph (1).
								(c)Certification by
				registered professional engineer required for all improvementsThe Secretary may not grant permission
				under subsection (a) with respect to an improvement unless the improvement is
				constructed in accordance with plans and specifications prepared and certified
				by a registered professional engineer.
						(d)Applications
							(1)In
				generalA local sponsor
				seeking permission under subsection (a) to construct an improvement shall
				submit to the Secretary an application requesting such permission.
							(2)Deadlines for
				review
								(A)In
				generalIf a local sponsor
				submits an application to the Secretary under paragraph (1), the Secretary
				shall approve or disapprove the application—
									(i)not later than 45
				days after the date of submission of the application, with respect to an
				improvement subject to review under subsection (b)(1); and
									(ii)not later than
				120 days after the date of submission of the application, with respect to an
				improvement subject to review under subsection (b)(2).
									(B)Extensions
									(i)Incomplete
				applicationsIf the Secretary determines that an application
				submitted by a local sponsor under paragraph (1) is incomplete, the Secretary
				shall notify the local sponsor of the specific information that is missing or
				the analysis that is needed to make a determination under subsection (b). Upon
				submission of the missing information or analysis by the local sponsor, the
				Secretary may extend the applicable review period under subparagraph (A) by an
				additional 30 days.
									(ii)Further
				extensions by mutual agreementAny further extension of the
				applicable review period may be made only by mutual agreement of the Secretary
				and the local sponsor.
									(e)Approval and
				disapproval
							(1)ApprovalIf the Secretary approves an application
				submitted under subsection (d), the Secretary shall promptly notify the local
				sponsor of the approval in writing.
							(2)DisapprovalIf the Secretary disapproves an application
				submitted under subsection (d), the Secretary shall promptly notify the local
				sponsor of the disapproval in writing and provide the local sponsor with
				information concerning the reasons for the disapproval. Such information shall
				include all technical data, analysis, modeling, and other information used by
				the Secretary in issuing the disapproval and a description of specific
				corrective changes required for approval of the application.
							(3)Deemed
				approvalIf the Secretary does not approve or disapprove an
				application submitted under subsection (d) before the last day of the
				applicable review period specified under subsection (d), the application is
				deemed approved.
							(f)Administrative
				appeals
							(1)In
				generalNot later than 90 days after the date of receiving a
				disapproval of an application from the Secretary under subsection (e), a local
				sponsor may file with the Secretary an appeal of the disapproval.
							(2)Conduct of
				appeals
								(A)Consideration of
				technical and scientific dataIn reviewing an appeal filed under
				paragraph (1), the Secretary shall take into account any technical or
				scientific data submitted by the local sponsor that negates or contradicts the
				information relied upon by the Secretary in issuing the disapproval.
								(B)Methods to
				resolve appeals
									(i)ConsultationThe
				Secretary shall resolve an appeal filed under paragraph (1) through
				consultation with the local sponsor.
									(ii)Further
				methodsIf, 60 days after the local sponsor files an appeal under
				paragraph (1), the appeal is not resolved through consultation, the local
				sponsor may elect to continue the appeal process through—
										(I)an administrative
				hearing; or
										(II)submission of
				technical and scientific data, including the data described in subparagraph
				(A), to an independent scientific body in accordance with subparagraph
				(C).
										(C)Independent
				scientific body
									(i)Membership of
				bodyInformation may be submitted to an independent scientific
				body under subparagraph (B)(ii) only if the membership of the independent
				scientific body is mutually agreed upon by the Secretary and the local
				sponsor.
									(ii)Deadline for
				recommendationNot later than
				90 days after the date on which a local sponsor elects to submit data to an
				independent scientific body under subparagraph (B)(ii), the independent
				scientific body shall make a recommendation to the Secretary with respect to an
				appeal by applying the applicable standard specified in subsection (b).
									(3)Deadlines for
				final determinations
								(A)ConsultationIn
				the case of an appeal filed under paragraph (1) for which the local sponsor has
				not elected to continue the appeal process through an administrative hearing or
				submission of data to an independent scientific body, not later than 90 days
				after the date of receiving the appeal, or on a date mutually agreed upon by
				the Secretary and the local sponsor, the Secretary shall make a final
				determination with respect to the appeal.
								(B)Administrative
				hearingIn the case of an
				appeal filed under paragraph (1) for which the local sponsor has elected to
				continue the appeal process through an administrative hearing under paragraph
				(3)(B)(ii), not later than 120 days after the date on which the local sponsor
				makes such election, or on a date mutually agreed upon by the Secretary and the
				local sponsor, the Secretary shall make a final determination with respect to
				the appeal.
								(C)Submission to
				independent scientific bodyIn the case of an appeal filed under
				paragraph (1) for which the local sponsor has elected to continue the appeal
				process through submission of data to an independent scientific body under
				paragraph (3)(B)(ii), not later than 30 days after the date on which the
				independent scientific body makes a recommendation under paragraph (3)(C)(ii),
				or on a date mutually agreed upon by the Secretary and the local sponsor, the
				Secretary shall make a final determination with respect to the appeal.
								(4)Reimbursement of
				expensesIf, in connection with an appeal under this subsection,
				a local sponsor incurs additional expenses for surveyor, engineering, or
				similar services, but not including legal services, and is successful in whole
				or in part, the Secretary shall reimburse the local sponsor for such expenses,
				subject to the availability of appropriations for that purpose.
							(g)Judicial
				appealsNot later than 180 days after the date of receiving a
				final determination by the Secretary with respect to an appeal filed under
				subsection (f), a local sponsor may appeal the determination to the United
				States district court for the district in which the flood control project that
				is the subject of the appeal is located. The scope of review by the court shall
				be as provided by chapter 7 of title 5, United States Code.
						(h)Prohibition on
				further reviews
							(1)In
				generalWith respect to a local sponsor seeking permission under
				subsection (a), the Secretary may not require any further review than is
				necessary under subsection (b) or require as a part of an application seeking
				such permission an additional review by any other person, governmental body, or
				agency unless otherwise required by State or Federal law.
							(2)Non-applicability
				of safety assurance reviewWith respect to a local sponsor
				seeking permission under subsection (a), the Secretary may not require review
				under section 2035 of the Water Resources Development Act of 2007 (33 U.S.C.
				2344).
							(i)Guidelines
							(1)In
				generalNot later than 6
				months after the date of enactment of this section, the Secretary, after
				consultation with local sponsors that operate and maintain flood control
				projects, shall issue guidelines to facilitate and expedite the review of
				proposed improvements to flood control projects to be constructed by local
				sponsors.
							(2)ContentsThe
				guidelines shall—
								(A)provide for
				delegation of the Secretary’s authority to grant permission under this section
				to—
									(i)the District
				Commander, with respect to an improvement subject to review under subsection
				(b)(1); and
									(ii)the Division
				Commander, with respect to an improvement subject to review under subsection
				(b)(2);
									(B)include criteria
				for determining whether an improvement is subject to review under subsection
				(b)(1) or (b)(2);
								(C)allow a local
				sponsor to submit an application under this section for a separable project
				element rather than an entire project, at the election of the local
				sponsor;
								(D)include criteria
				for determining the stage of project design at which an application can be
				submitted under this section, and ensure that such stage provides a local
				sponsor with guidance as soon as practicable;
								(E)include a
				description of the required content of an application submitted under this
				section, including the data and analysis to be provided by the local sponsor as
				part of the application; and
								(F)address such other
				matters as the Secretary, acting through the Chief of Engineers and in
				consultation with local sponsors, considers necessary.
								(j)Previously
				approved projectsA local
				sponsor shall not be required to seek further permission under this section
				with respect to any improvement to a flood control project constructed by the
				local sponsor that has been approved pursuant to Federal law before the date of
				enactment of this section and for which construction commenced before such date
				of enactment.
						(k)DefinitionsIn
				this section, the following definitions apply:
							(1)Authorized level
				of protectionThe term
				authorized level of protection means the level of protection
				specified in the authorizing statute for a flood control project.
							(2)ConstructThe term construct means to
				undertake activities to provide for an improvement to a flood control project,
				including construction, reconstruction, rehabilitation, restoration, and repair
				activities and activities associated with investigations, planning, and
				funding.
							(3)Existing level
				of protectionThe term existing level of protection
				means the level of protection provided by a flood control project, as
				determined by a registered professional engineer selected by the local sponsor,
				as of the date on which the local sponsor submits an application under
				subsection (d)(1).
							(4)Flood control
				projectThe term flood
				control project means a public work described in section 14(a) that is
				used for flood damage reduction. For the purposes of this section, the
				boundaries of a flood control project are the boundaries of the right-of-way
				for the applicable public work, as determined at the time the public work was
				built by the United States.
							(5)Improvement
								(A)In
				generalThe term improvement means an alteration or
				permanent or temporary occupation or use.
								(B)ExclusionThe
				term improvement does not include operation and maintenance
				activities.
								(6)Local
				sponsorThe term local
				sponsor means a State, a political subdivision of a State, or a local
				agency with authority to—
								(A)operate and
				maintain a flood control project under section 3 of the Act of June 22, 1936
				(33 U.S.C. 701c); or
								(B)construct a flood
				control project under State law.
								(7)Operation and
				maintenance activitiesThe term operation and maintenance
				activities means—
								(A)activities
				required to be conducted by a local sponsor pursuant to section 208.10 of title
				33, Code of Federal Regulations (as in effect on the date of enactment of this
				section);
								(B)activities required to be conducted by a
				local sponsor under the manual prepared by the Secretary for the flood control
				project pursuant to the Operation, Maintenance, Repair, Replacement, and
				Rehabilitation Manual for Projects and Separable Elements Managed By Project
				Sponsors (Engineer Regulation 1110–2–401; September 30, 1994); and
								(C)such other activities as are conducted by a
				local sponsor in the normal course of operating and maintaining the flood
				control project, or as are otherwise determined by the Secretary, acting
				through the Chief of Engineers, to be within a local sponsor’s operation and
				maintenance responsibilities with respect to the flood control
				project.
								.
			
